                                                                                                     V-



      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK                                                   U§ Sl'Q'T^'CT CO!iHT e. rj N' V

      ASTORIA ENERGY II LLC,                                                         -k A!Jb^^2013| A
                                                       Plaintiff,
                                                                                     PROOKUYN OFFICE
                                                                            ORDER
                             -against-
                                                                            17-CV-5724(ENV)(RER)
      HH VALVES LTD.


                                                       Defendant.



      VITALIANO,D.J.
                                                                                                              ! i

             Plaintiff Astoria Energy II LLC commenced this action on September 29, 2017,againstj
      HH Valves Ltd., among others, asserting strict product liability and negligence claims relating tb

      a purportedly defective valve in use at its power plant Dkt. I. On November 28, 2017, counsel

      for HH Valves, admitted to practice law in the United Kingdom but, apparently, not in any state

      or federal court in this country, filed a letter broadly denying the claims asserted in the

      complaint. Dkt. 14. The letter was designated an "answer" on the docket. Id. On December 19,

      2017, Astoria Energy requested a pre-motion conference in anticipation of a motion to compel

      HH Valves to file an amended answer, arguing that defendant's original answer failed to

      comport with the procedural and substantive requirements of Rules 8 and 10. Dkt. 17. After

      being served with a copy ofthe pre-motion conference request,counsel for HH Valves infomjed
      Astoria Energy by e-mail, dated March 8,2018,that HH Valves would no longer "engage" wjtli
      plaintiff on this matter. Dkt. 23-1. The Court denied plaintiffs pre-motion conference request

      but permitted the parties to proceed with briefing the motion to compel, which was filed, without

      any response from HH Valves, on May 4,2018. Dkt. 27.

              On July 13,2018, Magistrate Judge Ramon E. Reyes, Jr. recommended that plaintiffs

      motion to strike what was deemed by the Clerk to be HH Valves's answer be granted and that



cV\
HH Valves be given 21 days' leave to do so. Dkt. 29. The Court adopted the recommendation |
on August 15,2018. Dkt. 30. An amended answer was not forthcoming. As a result, with the i

original answer remaining in place during the leave period, Astoria Energy moved to strike it j
formally, Dkt.32,which the Court granted on October 4,2018.                                       |
       The Clerk then entered a default against HH Valves on November 20,2018, Dkt. 39, anjj
Astoria Energy moved for a defaultjudgment on March 27,2019. Dkt. 40. The Court referred

the motion to Judge Reyes for a Report & Recommendation("R&R"). See Order Referring                1
Motion, dated Mar. 27,2019. Judge Reyes issued his R&R on August 2,2019. Dkt. 41. The |
R&R recommends that the motion be denied and that plaintiff be given leave to file an amende^
complaint. Judge Reyes determined that the complaint, as currently pleaded,failed to              |

sufficiently present factual allegations upon which HH Valves could be held liable on any theory

of product liability or negligence.

       Notice oftime to object to the R&R was given. See R&R at 8. HH Valves did not filej
any objections,' and Astoria Energy,although respectfully disagreeing with Judge Reyes's |
conclusion, filed no formal objection. Dkt. 43.

                                           Discussion


        Where no party has objected to a magistrate judge's report and recommendation, clear

error review applies. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.^ 54

F. Supp. 3d 279, 283(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance widi

this standard, the Court finds it to be correct, well-reasoned and free ofany clear error. The |
Court, therefore, adopts the R&R,in its entirety, as the opinion of the Court.                i




• The record reflects that HH Valves was properly served with the R&R on August 8, 2019.      bkt.
42.
                                           Conclusion                                           |
       For the foregoing reasons,the R&R is adopted,in its entirety, as the opinion ofthe Couijj
Plaintiffs motion for defaultjudgment is denied. Plaintiff is afforded 21 days' leave to file an |
amended complaint with the Court. Defendant is directed to answer the amended complaint no j
later than 21 days after its service and entry on the docket. Defendant is reminded that its answpr
must be served and filed by an attorney admitted to the Bar of this Court.                       j
       Plaintiff is directed to properly serve a copy of this Order on HH Valves.

       So Ordered.


Dated: Brooklyn, New York
       August 25, 2019



                                                        /s/ USDJ ERIC N. VITALIANO
                                                           ERICN. VITALIANO
                                                           United States District Judge
